      Case 4:18-cv-06753-PJH Document 134 Filed 03/05/21 Page 1 of 8




 1   DAMIEN J. MARSHALL (admitted pro hac vice)
     dmarshall@kslaw.com
 2   ANDREW MICHAELSON (admitted pro hac vice)
     amichaelson@kslaw.com
 3   KING & SPALDING LLP
     1185 Avenue of the Americas, 34th Floor
 4   New York, NY 10036
     Tel: (212) 556-2100; Fax: (212) 556-2222
 5
     SUZANNE E. NERO (SBN 284894)
 6   snero@kslaw.com
     KING & SPALDING LLP
 7   50 California Street, Suite 3300
     San Francisco, CA 94111
 8   Tel: (415) 318-1200; Fax: (415) 318-1300

 9   ANDREW J. CERESNEY (admitted pro hac vice)
     aceresney@debevoise.com
10   DEBEVOISE & PLIMPTON LLP
     919 Third Avenue
11   New York, NY 10022
     Tel: (212) 909-6000; Fax: (212) 909-6836
12

13   Attorneys for Defendants Ripple Labs Inc.,
     XRP II, LLC, and Bradley Garlinghouse
14
                                 UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
16
                                        OAKLAND DIVISION
17

18
     In re RIPPLE LABS INC. LITIGATION            Case No. 4:18-cv-06753-PJH
19
     _____________________________________        DECLARATION OF ANA GUARDADO
20                                                IN SUPPORT OF LEAD PLAINTIFF’S
     This Document Relates to:                    ADMINISTRATIVE MOTION TO FILE
21                                                UNDER SEAL MATERIALS RELATING
     ALL ACTIONS                                  TO LEAD PLAINTIFF’S REPLY IN
22                                                SUPPORT OF HIS MOTION TO
                                                  COMPEL PRODUCTION OF
23                                                DOCUMENTS AND PRIVILEGE LOG

24

25

26

27

28

       DECL. OF A. GUARDADO ISO ADMIN.                              Case No. 4:18-cv-06753-PJH
       MOTION TO SEAL
      Case 4:18-cv-06753-PJH Document 134 Filed 03/05/21 Page 2 of 8




 1          I, Ana Guardado, declare as follows:

 2          1.      I am Litigation Counsel at Ripple Labs Inc. I make this declaration in support of

 3 Lead Plaintiff’s Administrative Motion to File Under Seal Materials Relating to Lead Plaintiff’s

 4 Reply in Support of His Motion to Compel Production of Documents and Privilege Log

 5   (“Motion to Seal”), Dkt. 132. Based on my personal experience, knowledge, and review of the

 6   files, records, and communications in this case, I have personal knowledge of the facts set forth

 7   in this Declaration and, if called to testify, could and would testify competently to those facts

 8   under oath.

 9          2.      Plaintiff’s Motion to Seal seeks to redact portions of Plaintiff’s Reply and five

10   exhibits (the “Protected Materials”), described in greater detail below. Defendants Ripple Labs

11   Inc., XRP II, LLC, and Bradley Garlinghouse (collectively, “Ripple”) designated these

12   documents as “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” under the

13   Stipulated Protective Order as Modified by the Court (“Protective Order”), Dkt. 120, and

14   Plaintiff was thus compelled to file these documents under seal. Ripple now submits this

15   declaration, pursuant to the Protective Order and Civil Local Rule 79-5(d)-(e), in support of the

16   Motion to Seal.

17          3.      For “sealed materials attached to a discovery motion unrelated to the merits of a

18   case . . . a party need only satisfy the less exacting ‘good cause’ standard.” Ctr. for Auto Safety

19   v. Chrysler Grp., LLC, 809 F.3d 1092, 1097 (9th Cir. 2016) (citing Foltz v. State Farm Mut.

20   Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)); see also In re NCAA Student-Athlete Name

21 and Likeness Licensing Litig., No. 09-cv-01967 CW (NC), 2013 WL 1997252 (N.D. Cal. May

22 13, 2013) (finding that “[s]ources of business information that might harm a litigant’s

23 competitive standing often warrant protection under seal” and sealing various documents

24 containing confidential and commercially sensitive information) (internal quotation marks and

25 citation omitted). In addition, courts in this District and Circuit “have long recognized the

26 general policy of protecting settlement negotiations and communications in order to promote

27 settlement.” Celgard, LLC v. Targray Tech. Internat’l Inc., 2019 WL 3841997, at *2-*3 (N.D.

28 Cal. Aug. 15, 2019) (citing United States v. Contra Costa Cty. Water Dist., 678 F.2d 90, 92 (9th
       DECL. OF A. GUARDADO ISO ADMIN.                  2                      Case No. 4:18-cv-06753-PJH
       MOTION TO SEAL
      Case 4:18-cv-06753-PJH Document 134 Filed 03/05/21 Page 3 of 8




 1   Cir. 1982)); see also Seals v. Mitchell, 2011 WL 1233650, at *5 (N.D. Cal. Mar. 30, 2011)

 2   (sealing settlement discussions).

 3           4.     I have reviewed each portion of the Protected Materials, which are described

 4   below. The Protected Materials all describe and relate to Ripple’s preliminary and confidential

 5   settlement communications with the SEC during the course of a multi-year enforcement

 6   investigation. Following that investigation, the SEC filed a civil enforcement action in the

 7 Southern District of New York, and Ripple is actively engaged in defending itself in that ongoing

 8 litigation.
 9           5.     Ripple produced the Protected Materials to Plaintiff in redacted form. Ripple

10 redacted all discussion of settlement terms and negotiations, but it left unredacted and produced

11 to Plaintiff the factual and legal analyses underlying the settlement negotiations. The redactions

12 are at issue in Plaintiff’s Motion to Compel and not subject to this Motion to Seal. This Motion

13 to Seal concerns the unredacted portions of these settlement communications, which include the

14 factual and legal analyses portions of these settlement discussions.

15           6.     These unredacted factual and legal analyses are themselves part of Ripple’s

16 settlement communications. These analyses include discussions of different aspects of Ripple’s

17 business and relevant legal analyses, as they relate to the redacted settlement terms and

18 negotiations. As such, disclosure of these materials could give the public, including other
19 government regulatory entities, insight into the topics at issue in Ripple’s confidential,

20 preliminary and thus far unsuccessful settlement negotiations and the topics included in the

21 redacted terms of those discussions. Disclosure would also give Ripple’s competitors unfair and

22 non-public insight into Ripple’s confidential analysis of certain aspects of its business discussed

23 therein.

24           7.     As settlement communications and confidential discussions of Ripple’s business,

25 the Protected Materials are highly sensitive, and their disclosure would create a substantial risk

26 of serious harm, including harm to Ripple’s standing in the SEC action and other pending

27 actions, as well as its ability to settle those actions. There is also a substantial risk of harm to

28 Ripple’s competitive standing from a business perspective because of the discussions of certain
       DECL. OF A. GUARDADO ISO ADMIN.                  3                       Case No. 4:18-cv-06753-PJH
       MOTION TO SEAL
      Case 4:18-cv-06753-PJH Document 134 Filed 03/05/21 Page 4 of 8




 1   aspects of Ripple’s business. I therefore submit that good cause exists to seal the Protected

 2   Materials, as described below.

 3
      Documents to be Filed       Line Nos. to be Redacted      Basis for Sealing
 4    Under Seal                  / Sealed in Full
 5    Portions of Lead            6:15-17                       The redacted portions of Plaintiff’s
      Plaintiff’s Reply in        6:25-28                       Reply describe underlying exhibits
 6    Support of His Motion to    7:1-5                         that are themselves sealed. Because
      Compel Production of                                      good cause exists to seal the
 7    Documents and Privilege                                   underlying exhibits, as described
      Log                                                       below, these descriptions of the
 8
                                                                exhibits should also be redacted.
 9    Burningham Decl.            Sealed in Full                Exhibit 1 is a letter from Ripple’s
      Exhibit 1                                                 counsel to the SEC labeled as a Rule
10    (RPLI_00302981)                                           408 Communication. It includes
                                                                settlement discussions between
11                                                              Ripple and the SEC, and factual and
12                                                              legal analysis relevant to those
                                                                discussions. Ripple is now actively
13                                                              litigating a suit filed by the SEC
                                                                when the parties failed to reach a
14                                                              settlement. Ripple considers all
                                                                nonpublic information related to the
15                                                              SEC’s pre-filing investigation,
16                                                              including and in particular settlement
                                                                discussions conducted during the
17                                                              investigation, to be highly
                                                                confidential, and disclosure of this
18                                                              material would create a substantial
                                                                risk of serious harm. Ripple believes
19                                                              its standing in the SEC action and
20                                                              other pending actions, including its
                                                                ability to settle the SEC action and
21                                                              other pending actions, would be
                                                                negatively impacted by the disclosure
22                                                              of this document.
      Burningham Decl.            Sealed in Full                Exhibit 2 is a letter from Ripple’s
23
      Exhibit 2                                                 counsel to the SEC labeled as a Rule
24    (RPLI_00302989)                                           408 Communication. It includes
                                                                settlement discussions between
25                                                              Ripple and the SEC, and factual and
                                                                legal analysis relevant to those
26                                                              discussions. Ripple is now actively
                                                                litigating a suit filed by the SEC
27
                                                                when the parties failed to reach a
28                                                              settlement. Ripple considers all
       DECL. OF A. GUARDADO ISO ADMIN.                 4                     Case No. 4:18-cv-06753-PJH
       MOTION TO SEAL
     Case 4:18-cv-06753-PJH Document 134 Filed 03/05/21 Page 5 of 8




                                                 nonpublic information related to the
 1                                               SEC’s pre-filing investigation,
 2                                               including and in particular settlement
                                                 discussions conducted during the
 3                                               investigation, to be highly
                                                 confidential, and disclosure of this
 4                                               material would create a substantial
                                                 risk of serious harm. Ripple believes
 5
                                                 its standing in the SEC action and
 6                                               other pending actions, including its
                                                 ability to settle the SEC action and
 7                                               other pending actions, would be
                                                 negatively impacted by the disclosure
 8                                               of this document.
     Burningham Decl.       Sealed in Full       Exhibit 3 is a letter from Ripple’s
 9
     Exhibit 3                                   counsel to the SEC labeled as a Rule
10   (RPLI_00303004)                             408 Communication. It includes
                                                 settlement discussions between
11                                               Ripple and the SEC, and factual and
                                                 legal analysis relevant to those
12                                               discussions. Ripple is now actively
13                                               litigating a suit filed by the SEC
                                                 when the parties failed to reach a
14                                               settlement. Ripple considers all
                                                 nonpublic information related to the
15                                               SEC’s pre-filing investigation,
                                                 including and in particular settlement
16                                               discussions conducted during the
17                                               investigation, to be highly
                                                 confidential, and disclosure of this
18                                               material would create a substantial
                                                 risk of serious harm. Ripple believes
19                                               its standing in the SEC action and
                                                 other pending actions, including its
20                                               ability to settle the SEC action and
21                                               other pending actions, would be
                                                 negatively impacted by the disclosure
22                                               of this document.
     Burningham Decl.       Sealed in Full       Exhibit 4 is a letter from Ripple’s
23   Exhibit 4                                   counsel to the SEC labeled as a Rule
     (RPLI_00303011)                             408 Communication. It includes
24
                                                 settlement discussions between
25                                               Ripple and the SEC, and factual and
                                                 legal analysis relevant to those
26                                               discussions. Ripple is now actively
                                                 litigating a suit filed by the SEC
27                                               when the parties failed to reach a
                                                 settlement. Ripple considers all
28
     DECL. OF A. GUARDADO ISO ADMIN.         5                Case No. 4:18-cv-06753-PJH
     MOTION TO SEAL
      Case 4:18-cv-06753-PJH Document 134 Filed 03/05/21 Page 6 of 8




                                                               nonpublic information related to the
 1                                                             SEC’s pre-filing investigation,
 2                                                             including and in particular settlement
                                                               discussions conducted during the
 3                                                             investigation, to be highly
                                                               confidential, and disclosure of this
 4                                                             material would create a substantial
                                                               risk of serious harm. Ripple believes
 5
                                                               its standing in the SEC action and
 6                                                             other pending actions, including its
                                                               ability to settle the SEC action and
 7                                                             other pending actions, would be
                                                               negatively impacted by the disclosure
 8                                                             of this document.
      Burningham Decl.           Sealed in Full                Exhibit 5 is a letter from the SEC to
 9
      Exhibit 5                                                Ripple’s counsel concerning the
10    (RPLI_00303032)                                          SEC’s investigation of Ripple. It
                                                               includes discussion of the parties’
11                                                             efforts to reach a settlement, related
                                                               factual and legal analysis, and the
12                                                             SEC’s related requests for
13                                                             information. The letter itself calls the
                                                               SEC’s investigation “non-public.”
14                                                             Ripple is now actively litigating a
                                                               suit filed by the SEC when the parties
15                                                             failed to reach a settlement. Ripple
                                                               considers all nonpublic information
16                                                             related to the SEC’s pre-filing
17                                                             investigation, including and in
                                                               particular settlement discussions
18                                                             conducted during the investigation, to
                                                               be highly confidential, and disclosure
19                                                             of this material would create a
                                                               substantial risk of serious harm.
20                                                             Ripple believes its standing in the
21                                                             SEC action and other pending
                                                               actions, including its ability to settle
22                                                             the SEC action and other pending
                                                               actions, would be negatively
23                                                             impacted by the disclosure of this
                                                               document.
24
            8.     For the reasons stated above, Ripple respectfully requests that the Court grant the
25
     Motion to Seal and allow the Protected Materials to remain under seal.
26

27

28
       DECL. OF A. GUARDADO ISO ADMIN.               6                        Case No. 4:18-cv-06753-PJH
       MOTION TO SEAL
      Case 4:18-cv-06753-PJH Document 134 Filed 03/05/21 Page 7 of 8




 1          I declare under penalty of perjury that the foregoing is true and correct. Executed this 4th

 2   day of March, 2021, in San Francisco, California.

 3

 4
                                                                Ana Guardado
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
       DECL. OF A. GUARDADO ISO ADMIN.                7                      Case No. 4:18-cv-06753-PJH
       MOTION TO SEAL
      Case 4:18-cv-06753-PJH Document 134 Filed 03/05/21 Page 8 of 8




 1                         ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)(3)

 2             I, Suzanne E. Nero, am the ECF user whose login is being used to file the foregoing

 3   document. I attest pursuant to Civil L.R. 5-1(i)(3) that Ana Guardado has concurred in this

 4   filing.

 5

 6    Dated: March 5, 2021                                  By:    /s/ Suzanne E. Nero

 7                                                                 Suzanne E. Nero

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


       CIV. L.R. 5-1(i)(3) ATTESTATION                  1                     Case No. 4:18-cv-06753-PJH
